DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to Applicant’s response filed on November 21, 2022 (“November 2022 Response”).  The November 2022 Response contained, inter alia, claim amendments (“November 2022 Claim Amendments”) and “REMARKS” (“November 2022 Remarks”).
November 2022 Response was in response to the Examiner’s Restriction mailed on September 19, 2022.
Claims 1-14 are currently pending.
Claims 11-14 have been withdrawn.
Claims 1-10 are examined.

Election/Restrictions
Applicant’s election of Claims 1-10 in the November 2022 Remarks is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 2022 Remarks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Subject Matter Eligibility Analysis for Products and Processes1 (“SME Analysis”):
Claims 1-10 are directed to one of the statutory categories.
Claims 1-10 are directed to a process.
Step 2A-Prong 1 of the SME Analysis:
Claims 1-10 recites/describes the following steps:
recording that an Engineering Design, Hardware Procurement and Construction Provider (EPC) entity is paid by a financier upon installing the distributed energy system and has provided a proof of asset performance; 
recording that the financier is paid by an owner a pecuniary equivalent to energy generated by the distributed energy system; 
recording that an operation and maintenance (O&M) provider is paid by the financier for maintaining and providing a proof of performance of the distributed energy system; 
recording that owner pays a utility provider for electricity used by the utility; and 
recording that the utility provider provides a rebate to the owner.
These steps, under its broadest reasonable interpretation, describe or set-forth distributed-energy-project management, which amounts to a commercial or legal interaction (including agreements in the form of contracts; legal obligations; managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, Claim 1 recites an abstract idea.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis. Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A-Prong 2 of the SME Analysis:
The claims recite the additional elements/limitations of
“providing a distributed-energy-project blockchain, wherein the distributed-energy- project blockchain records”; and
“with the distributed-energy-project blockchain”; and
“wherein the distributed energy system comprises a solar energy project” (Claim 6); and
“wherein the distributed-energy- project blockchain comprises a list of blocks” (Claim 2); and
“wherein the list of blocks are linked using a cryptographic method” (Claim 3); and
“wherein each block contains a cryptographic hash of the previous block, a timestamp, and a transaction data” (Claim 4); and
“wherein the transaction data is represented as a Merkle-tree root hash” (Claim 5).
The requirement to execute the claimed steps/functions using “a distributed-energy-project blockchain” is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. The limitations of Claims 2-5 further define a generic blockchain and are equivalent to adding the words “apply it” and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
Alternatively, the recited additional elements of recording “with the distributed-energy-project blockchain” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, they serve to limit the application of the abstract idea to blockchains. Furthermore, the recited additional elements of recording “wherein the distributed energy system comprises a solar energy project” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, they serve to limit the application of the abstract idea to a solar energy project. This reasoning was demonstrated in Bilski, where it was determined that certain claim elements limiting the basic concept of hedging to commodities and energy markets (merely limiting an abstract idea to one field of use) did not make the concept patentable. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined “an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
The dependent claims fail to include any additional elements. In other words, each of the limitations/elements recited in the respective dependent claims are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
Thus, the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claims are directed to an abstract idea.

Step 2B of the SME Analysis:
As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “a distributed-energy-project blockchain” is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. The limitations of Claims 2-5 further define the blockchain but are equivalent to adding the words “apply it” on a generic blockchain and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “with the distributed-energy-project blockchain” and “wherein the distributed energy system comprises a solar energy project” serve merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).
With regards to the limitations of recording data in the blockchain, these additional elements, taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, appended to the judicial exception. 
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by the Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  Furthermore, the determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.
These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of blockchain. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)). This conclusion is based on a factual determination. 
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, , and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 2-10 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-10 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
Thus, no additional element, or combination of additional claims elements are sufficient to amount to significantly more than the abstract idea identified above.
For the reasons stated above, Claims 1-10 as whole do not amount to significantly more than the abstract idea itself.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes, Jr. et al. (US 2017/0358041 A1)(“Forbes”) in view of Wallander et al. (US 2015/0363874 A1)(“Wallander”).

As to Claim 1, Forbes discloses a computerized method for implementing distributed-energy-project blockchain transactions comprising: 
providing a distributed-energy-project blockchain (“distributed energy” [0011], “blockchain” [0011], “A developer or installer (1) creates a project contract on the blockchain” [0272]), wherein the distributed-energy- project blockchain records (“The energy related data and the settlement related data are validated and recorded on a distributed ledger with a time stamp and a geodetic reference,” [0134]);  
with the distributed-energy-project blockchain recording that an Engineering Design, Hardware Procurement and Construction Provider (EPC) entity (“developer/installer,” Fig.112, “An installer contracts with a property owner.” [0272], “The developer or installer (9) sets up solar array or other DERs in the property” [0272]) is paid by a financier (“financing institutions,” [0164]) upon installing the distributed energy system and has provided a proof of asset performance (“The financial settlement view interface provides information regarding settlements, transactions, and revenue split payouts, as well as financial reports. The financial settlement view interface also enables utility back office staff to see a view of revenue streams from the EnergyNet platform to the utility. The supplied energy and consumed energy are also reconciled and provided in similar views such as a general ledger format. A blockchain view may also be provided, wherein a list of nodes is provided that show the number of transactions that are being published through the nodes, which allows users to view their node and status of transactions through the node.” [0221], “The financial settlement view interface is operable to show different transaction types (e.g., energy production, grid elements, services, application programs) performed by the Energy Net platform and the percentage of financial settlements within the EnergyNet platform for each transaction type.” [0222], “To prove delivery,…client device automatically publishes measurement information to the blockchain-based EnergyNet platform network…This method ensures payment at the appropriate time.” [0268]); 
with the distributed-energy-project blockchain recording that the financier is paid by an owner a pecuniary equivalent to energy generated by the distributed energy system (“An installer contracts with a property owner.” [0272], “The production transaction type includes settlements between energy consumers and energy providers. The grid elements transaction type includes solar panels and backup generators. The services transaction type includes Environmental Protection Agency (EPA) service, financing, installation, and ancillary services.” [0222], see “Financing 400 opt-ins,” Fig.88); 
with the distributed-energy-project blockchain recording that owner pays a utility provider for electricity used by the utility (see payment in Fig.90A); and 
with the distributed-energy-project blockchain recording that the utility provider provides a rebate to the owner (see rebate in Fig.67).
Forbes does not directly disclose with the distributed-energy-project blockchain recording that an operation and maintenance (O&M) provider is paid by the financier for maintaining and providing a proof of performance of the distributed energy system.
Wallander teaches an operation and maintenance (O&M) provider (“the operations and maintenance (O&M) servicer,” [0007]) is paid by the financier for maintaining and providing a proof of performance of the distributed energy system (“necessary for an examination of the financeability of the transaction (the power purchase agreement, proof of site control or access, the interconnection agreement with the utility, etc.)” [0007], “provide cash flow sufficient to pay for all debt payments (principal and interest) to the PACE bond holder 305, all administrative costs to the PACE and assessment administrators 303, 304, 305, and all operation and maintenance (O&M) costs 309.” [0045], “funding may also come from public sources or from private sources, such as, but not limited to an equity investor or co-sponsor 208 and a tax equity investor 209; (e) if in a private financing with funding by a capital” [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Forbes by the features of Wallander and in particular to record in the blockchain of Forbes that the operation and maintenance (O&M) provider is paid by the financier for maintaining and providing a proof of performance of the distributed energy system as taught by Wallander.
A person having ordinary skill in the art would have been motivated to combine these features because “improved information, controls, real-time or near-real-time data on power consumption for electric power market participants, REPs, customers, data centers, microgrid owners, and messaging and management of financial settlement” (Forbes, [0010]).

As to Claim 2, the Forbes/Wallander combination discloses as discussed above.  Forbes further discloses wherein the distributed-energy- project blockchain comprises a list of blocks (“coded into blocks on a blockchain” [0249]).

As to Claim 3, the Forbes/Wallander combination discloses as discussed above.  Forbes further discloses wherein the list of blocks are linked using a cryptographic method (“The blockchain technology is based on existing communication protocols (e.g., HTTP, RPC), cryptography (grown from Public key cryptography in 1976’ [0246]).

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes in view of Wallander and further in view of Wu et al. (US 2019/0188711 A1)(“Wu”).

As to Claim 4, the Forbes/Wallander combination discloses as discussed above.  
Forbes further discloses wherein each block contains a cryptographic hash, a timestamp, and a transaction data (“A hash is a unique fingerprint that is used to verify that information within the blockchain has not been altered, without the need to actually see the information itself” [0250], “data packets are encrypted, stored and coded into blocks on a blockchain on a node. Each block includes a timestamp and a geodetic reference or a grid attachment point for each data packet denoting when and where the data packet is generated” [0249]).
Forbes does not directly disclose that the hash is of the previous block.
Wu teaches the hash is of the previous block (“Each block is identified by a block hash (which is a hash value of the block header). The block header includes the root of the block's Merkle tree, the block hash of the previous block in the chain” [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Forbes in the Forbes/Wallander combination by the feature of Wu and in particular include in the hash of Forbes that the hash is of the previous block as taught by Wu.
A person having ordinary skill in the art would have been motivated to combine these features because would help to provide integrity verification of the blockchain.

As to Claim 5, the Forbes/Wallander/Wu combination discloses as discussed above.  Wu teaches wherein the transaction data is represented as a Merkle-tree root hash (“each block includes a block header and a root of the Merkle tree of hash values for transactions included in the block” [0004]).

As to Claim 6, the Forbes/Wallander/Wu combination discloses as discussed above.  Forbes further discloses the distributed energy system comprises a solar energy project (“solar systems,” [0139], “solar,” [0199]).

As to Claim 7, the Forbes/Wallander/Wu combination discloses as discussed above.  Forbes further discloses wherein the utility provider provide a net metering service, and wherein a utility net metering credit for daily generated energy is provided by the utility provider and recorded in the distributed-energy-project blockchain (“All metering data is aggregated to provide a real time settlement block and total enterprise consumption view with drill down. This data forms the basis for billing, settlement, forecasting, market view and other analytical transformations.” [0166]).

As to Claim 8, the Forbes/Wallander/Wu combination discloses as discussed above.  Forbes further discloses with the distributed-energy-project blockchain recording that the utility provider has provided a permission to operate that is issued to the owner (“The digital contract is a standard form document between suppliers and consumers at wholesale or retail level. Digital contract terms are coordinated through the platform for market participants (e.g., utilities, consumers, and all parties between the utility and consumer).” [0199]).

As to Claim 9, the Forbes/Wallander/Wu combination discloses as discussed above.  Forbes further discloses with the distributed-energy-project blockchain recording that a set of equipment replacements in the distributed energy system have been implemented (“A further embodiment of using user profiles to identify sales opportunities involves the use of device information to create incentives for users to replace inefficient devices. By identifying the known characteristics and/or behavior of devices within a service point, the invention identifies those users who may benefit from replacement of” [0235]).

As to Claim 10, the Forbes/Wallander/Wu combination discloses as discussed above.  
Forbes does not directly disclose with the distributed-energy-project blockchain recording that the permit is issued from a local government to the owner.
Wallander teaches that the permit is issued from a local government to the owner (“state and local government considerations like permitting system” [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Forbes in the Forbes/Wallander/Wu combination by the feature of Wallander and in particular to record in the blockchain of Forbes the permit is issued from a local government to the owner as taught by Wallander.
A person having ordinary skill in the art would have been motivated to combine these features because “improved information, controls, real-time or near-real-time data on power consumption for electric power market participants, REPs, customers, data centers, microgrid owners, and messaging and management of financial settlement” (Forbes, [0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046. The examiner can normally be reached Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3681                                                                                                                                                                                                        December 3, 2022

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Subject Matter Eligibility Analysis for Products and Processes in MPEP §2106 III.